   

0-cv-02601-VM Document 65
b>» HM Court ts

fe & Tribunals
Service

Scott M. Moore, Esq

Moore International Law PLLC,
45 Rockefeller Plaza, 20th Floor,
New York,

NY 10111,

United States

Date: 14-08-2020

Filed 09/02/20 Frage 1of 3

L COURTS OF JUSTICE GROUP
Queen’s Bench Division
Foreign Process Section
Room E16
Royal Courts of Justice
Strand, London
WC2A 2LL

DX 44450 Strand

T 020 7947 7772
E ForeignProcess.RCJ@justice.gov.uk

www.justice.gov.uk

Our ref: QF-2020-009404

Your ref: JAMES E. D.
BUCHANAN
Case 1:20-cv-02601-VM Document 65 Filed 09/02/20 Page 2 of 3
F.P ref: QF-2020-009404

CERTIFICATE - ATTESTATION

The undersigned authority has the honour to certify, in conformity with article 6 of the
Convention

L’autorite soussignee a I’honneur d’attester conformenent a l’article 6 de ladite Convention.

1) that the document has been served the (date) 03-08-2020

que le demande a ete executee le (date)

-at (place, street, number) JAMES BUCHANAN

-a (localite, rue, numero) Black Ven Farm, Down Street, Uckfield TN22 3EH

- in one of the following methods authorised by article 5:
-dans une des formes suivantes prevues a l’article 5:

a) in accordance with the provisions of sub-paragraph (a) of the first paragraph of article
5 of the convention

selon les formes legales (article 5, alinea premier, lettre a)

b) in accordance with the following particular The _ bailiff has stated that the

method selon la forme particuliere suivante documents were personally served on
the addressee, James Buchanan at
Black Ven Farm, Down Street, Uckfield,
TN22 3EH.

Cc) by delivery to the addressee, who accepted it voluntarily
par remise simple

The documents referred to in the request have been delivered to:

Les documents mentionnes dans la demande ont ete remis a:
- (identity and description of person)

- (identite et qualite de la personne)
Case 1:20-cv-02601-VM Document 65 Filed 09/02/20 Page 3 of 3
F.P ref: QF-2020-009404

- relationship to the addressee (family, business or
other)

- liens de parente de subordination ou autres avec

le desinataire de |’acts

2) that the document has not been served, by reason of the following facts:

que la demande n’a pas ete executee, en raison des faits suivants:

in conformity with the second paragraph of article 12 of the Convention, the applicant is
requested to pay the expenses details in the attached statement.

Conformement a l'article 12, alinea 2 de ladite Convention, le requerant est prie de payer ou
de rembourser les frais dont le detail figure au memoire ci-joint

Annexes
Documents returned
Pieces renvoyees

Done at London

faita
in appropriate cases, documents the 14-08-2020
establishing the service:
le cas echeant, les documents
justicatifs de execution: Signature and/or stamp:

Signature et/ou cachet:

 
